





CITATION:
Colautti
Construction Ltd. v. Ashcroft
          Development Inc.,
2011 ONCA 359




DATE: 20110509



DOCKET: C51301



COURT OF APPEAL FOR ONTARIO



Goudge, Cronk and Epstein JJ.A.



BETWEEN



Colautti Construction Ltd.



Plaintiff
(Defendant
          by Counterclaim)/
(Respondent/Cross-appellant)




and



Ashcroft
          Development Inc.,
Ashcroft Homes
          Inc.,
Ashcroft Homes
           Central Park Inc.,
Ashcroft Homes
           Crowne Pointe Inc.,
Crowne Point
          Development Inc.,
1070280
          Ontario Inc.,
1230174
          Ontario Inc.,
David Choo and
          Shanti Choo




Defendants
(Plaintiffs
          by  Counterclaim)/
(Appellants/Cross-respondents)




Paull N. Leamen, for the appellants and respondents by
          cross-appeal



Paul J. Pape, for the respondent and appellant by cross-appeal



Heard: December 16, 2010



On
          appeal and cross-appeal from the judgment of Justice James E. McNamara of the
          Superior Court of Justice, dated October 29, 2009, with reasons reported at
          91 C.L.R. (3d) 218.



Cronk J.A.:



I.         Introduction

[1]

This litigation arose from a dispute between a group of
    real estate developers and a construction contractor regarding payment for
    certain of the contractors services on two large residential development
    projects in Ottawa.

[2]

After a 22-day judge alone trial, the trial judge held
    that the developers were indebted to the contractor in an unspecified amount,
    that the contractor was entitled to allocate advance payments received from the
    developers to the contractors oldest outstanding invoices billed to the
    developers, that the developers had breached their trust obligations to the
    contractor under s. 7 of the
Construction
    Lien Act
, R.S.O. 1990, c. C. 30 (the Act), that a reference and
    accounting were necessary to quantify the developers indebtedness to the
    contractor, and that the payment of certain invoices rendered by the contractor
    should be disallowed on the reference.

[3]

The developers appeal the trial judges findings on
    liability and breach of trust.  The
    contractor cross-appeals from the trial judges denial of recovery on some of
    its disputed invoices and from his failure to address its claim for equitable
    relief arising from the developers breach of trust.  For the reasons that follow, I would dismiss
    the appeal and allow the cross-appeal in part.

II.        Facts

[4]

The corporate appellants, the Ashcroft companies, are
    developers of residential and commercial real estate in the Ottawa area.  They are owned by the appellant, David
    Choo.  Mr. Choos wife, the appellant
    Shanti Choo, worked for the companies in a minor capacity at the relevant time.  I refer to the appellants, collectively, as
    the Developers in these reasons.

[5]

The respondent, Colautti Construction Ltd. (the Contractor),
    is a basement excavation and municipal services/roads contractor.  From about 1997 to 2000, it provided various
    construction services to the Developers on two major residential real estate
    projects in Ottawa: Crowne Pointe and Central Park (the Projects).

[6]

The development of the Projects proceeded in
    phases.  The Contractors services were
    provided under a series of written contracts between the parties.  The primary focus of this litigation is the
    balance owing on seven discrete contracts (the Seven Contracts):

Central Park
    Phase 2 Roads/Servicing Contract  March 30, 1998

Central Park
    Phase 2 Basement Excavation Contract  June 26, 1999

Central Park Phase 3 Basement
    Excavation Contract  June 1999

Central Park Phase 3 Roads/Servicing
    Contract  October 1, 1999

Central Park Commercial Site  June 2,
    1999

Crowne Pointe Roads/Servicing Contract
     March 1996

Crowne Pointe Basement Excavation
    Contract  November 1997

[7]

The Contractor also provided services on the Projects
    under additional and older contracts with the Developers (the Other Contracts).

(1)

Advances and Disputed Allocations

[8]

From 1997 to mid-1999, the Developers paid the
    Contractors invoices with cheques bearing counterfoil notations that
    identified the specific invoices to which the payments related and the Contractor
    allocated the payments accordingly.

[9]

However, the Developers changed this cheque-writing
    practice in 1999, when the parties relationship began to deteriorate.  Beginning in June 1999, the Developers
    provided a series of advance payments to the Contractor by means of seven
    cheques (the Advances or Advance individually).  The counterfoils to these cheques contained
    only brief notations that failed to identify specific invoices to which the
    payments were to be applied.  With one
    exception, each of these cheques was labelled advance.  The following chart sets out the details
    contained on the seven cheques:



Date

Amount

Notation



June 1, 1999

$120,000

Advance



November 17, 1999

$40,000

Advance/Tim Hortons



December 10, 1999

$60,000

Advance
          on Starter

Starters
          [
sic
]



December 10, 1999

$41,000

Advance on North Com.



December 10, 1999

$100,000

Advance
          on Central Park Subdivision Phase 3



December 10, 1999

$43,000

Advance on G Units



February 28, 2000

$111,494.64

Cert. 6, 5



[10]

The Contractors office manager, Marlene Morand,
    testified at trial that, on receipt of the Advances, she contacted Chris
    Jacobs, then the Developers comptroller, to ascertain the invoices to be paid
    with the Advances.  Several weeks after her
    inquiry about the first Advance (the June 1, 1999 cheque), Mr. Jacobs
    instructed Ms. Morand to apply the Advance to a detailed three-page list of
    invoices rendered by the Contractor, many of which related to old debt
    arising under the Other Contracts.  Ms.
    Morand followed these instructions.

[11]

The cheques in respect of the remaining six Advances also
    bore no references to specific invoices.  Ms. Morand repeatedly requested allocation instructions from Mr. Jacobs
    concerning these Advances.  She received no
    response.  As a result, the Contractors
    Chief Administrative Officer, Ron Colautti, directed her to allocate the six
    Advances to the Contractors oldest outstanding invoices on the Projects.  The Contractor says that these allocations had
    the effect of eliminating the Developers indebtedness to the Contractor on
    three of the Other Contracts.

[12]

Ms. Morand also testified that, after allocating the
    six Advances in this fashion, she provided particulars of the allocations to
    the Developers by fax.  Importantly, she received
    no complaint or objection from the Developers concerning the allocations at any
    time prior to this litigation.  The trial
    judge accepted this evidence.

(2)

Lien Claims and the Litigation

[13]

The Contractor alleged that, by March 2000, it was owed
    approximately $1.2 million for services rendered on the Projects, net of the
    Advances.  Between March 14 and July 18,
    2000, it registered nine construction lien claims under the Act for work provided
    under the Seven Contracts.

[14]

The Developers paid the sum of $1,175,101.34 into court
    in order to vacate the liens.  The parties
    eventually achieved a partial settlement of the lien claims, whereby the Developers
    paid the Contractor $400,000 to vacate the liens, without prejudice to the
    resolution of the remaining disputed issues between the parties.

[15]

Further litigation soon followed.  The Contractor sued the Developers for
    recovery of $854,493.30 allegedly owing on the Seven Contracts.  This amount was later reduced to the $794,475
    now in dispute.

[16]

The Contractor also claimed other relief in its action,
    including: (1) a declaration that funds received by the Developers in respect
    of the Seven Contracts constituted trust funds under s. 7 of the Act; (2) an
    accounting of the trust funds; (3) damages for lost profits against all the
    Developers except Shanti Choo; (4) general and aggravated damages against David
    Choo; and (5) punitive damages against all the Developers, again except Shanti
    Choo.

[17]

The Developers defended the action on the basis that no
    monies were owing to the Contractor.  They
    also counter-claimed for damages in the amount of $2 million for back charges,
    credits and contract reconciliations and for all losses and
    overpayment.

[18]

There are other facts relevant to the issues raised in
    these proceedings.  I will discuss these
    facts in the context of the issues where they arise.

III.      Trial
    Judges Findings

[19]

The focus of the trial was on the state of the parties
    accounts in relation to the Contractors services under the Seven Contracts and
    the parties competing claims regarding payments and accounting
    adjustments.  Many of the trial judges
    rulings on these issues are not in dispute and the parties accept that, if
    necessary, a reference as ordered by the trial judge will be conducted after
    these proceedings to determine various unresolved accounting issues in
    accordance with the trial judges rulings and the decision of this court.

[20]

The trial judges central findings as pertinent to the
    issues before this court were as follows:

(1)

the Developers did not maintain separate trust accounts
    for the Projects but, rather, used a separate operating account for each of the
    Projects in which all funds received were commingled;

(2)

all funds received by the Developers for the financing
    of construction and the improvement of the Projects were impressed with a trust
    for the benefit of contractors under s. 7 of the Act;

(3)

the Developers breached their trust obligations to the
    Contractor, as long as there were monies outstanding to [the Contractor], by
    failing to implement a proper system  to receive, monitor and disburse the
    trust funds;

(4)

the Contractor supplied services on the Projects;

(5)

assuming that there were monies owed by the Developers
    to the Contractor when the Advances were allocated, the Contractor made
    reasonable inquiries as to the source and intended allocations of the Advances;

(6)

the Contractor was entitled to allocate the Advances to
    payment of debt outside the [S]even [C]ontracts provided that the debt was
    indeed outstanding;

(7)

the funds paid in partial settlement of the Contractors
    lien claims ($400,000) related to the Seven Contracts and could not be
    allocated to other debt;

(8)

there was some amount of debt owing by the Developers
    to the Contractor at all relevant times;

(9)

basement subexcavation work undertaken on select units
    in Phase 3 of the Central Park Project was not extra to the agreed unit prices
    in the applicable contract (the Basement Contract), with the result that the
    Developers were not liable for invoices relating to this work;

(10)

the Developers were also not liable for the Contractors
    invoices relating to any work undertaken after April 4, 2000; and

(11)

a
reference and accounting were
    required to reconcile accounts between the parties and to determine the amount
    of the debt owed by the Developers under the Seven Contracts.

[21]

The trial judge made no express ruling on the
    Contractors claim for equitable relief arising from the Developers breach of
    trust.

IV.      Issues

[22]

I would frame the issues on the appeal in this fashion:

(1)

Did the trial judge err by finding that there was some
    amount of debt owed by the Developers to the Contractor?

(2)

Did the trial judge err by concluding that the
    Contractor was entitled to allocate the Advances in the manner that it did?

(3)

Did the trial judge err by holding that the Developers
    breached their statutory trust obligations to the Contractor?

[23]

There are two issues on the cross-appeal:

(1)

Did the trial judge err by disallowing payment of the
    Contractors invoices for (a) basement subexcavation work relating to the Basement
    Contract; and (b) all work undertaken after April 4, 2000?

(2)

Did the trial judge err by failing to determine the
    Contractors claim for equitable relief arising from the Developers breach of
    trust?

V.        Analysis

A.        Appeal

(1)       Finding of
    Some Amount of Debt

[24]

The trial judge did not determine the precise quantum
    of the debt owed by the Developers to the Contractor under the Seven Contracts,
    instead ordering a reference to quantify the debt in question.  The trial judges finding that some amount
    of debt existed was a precondition to his conclusions on the propriety of the
    allocations of the Advances and the Developers breach of trust under s. 7 of
    the Act.

[25]

In respect of the Developers indebtedness, when
    considering the issue of the propriety of the Contractors allocations of the
    Advances, the trial judge stated:

[23]     The
    issue for the court is, then, having determined there was a breach of trust by
    the defendants
and assuming there were
    monies owed by the defendants to the plaintiff when the allocations were made
,
    did the facts in this matter allow the plaintiff to allocate the monies the way
    they [
sic
] did.

.

[33]     In all
    the circumstances, I find that with relation to [the Advances], the plaintiff
    was entitled to allocate payment to debt outside the [Seven Contracts],
so long as it be established that the debt
    was indeed outstanding
.

[Emphasis added.]

[26]

Later in his reasons, the trial judge said:

[35]     As
    indicated above, it is central to both the breach of trust and allocation
    issues that there was a debt in existence between the parties.  Having heard the evidence and considered the
    many exhibits,
subject to the separate
    issue of quantification, I have no hesitation in finding the existence of debt
.

.

[40]
On the evidence then

I am satisfied that there was some amount of
    debt owing at all times relevant to the litigation
.

[Emphasis added.]

[27]

The Developers argue that the trial judge erred by
    holding that there was some amount of debt owing to the Contractor without:
    (1) determining if, in fact, there was any outstanding debt under each of the
    Seven Contracts; and (2) considering the total payments made by the Developers
    on each of the Seven Contracts.  The
    Developers submit that the trial judge arbitrarily dismissed their claim that they
    had overpaid the Contractor on the Seven Contracts.  Finally, the Developers say that the trial
    judge should have deferred any finding of debt until the Referee determined the
    amount owing, if any, to the Contractor.  I would not give effect to these arguments.

[28]

It is important to place the trial judges finding of the
    existence of some amount of debt in the context of the issues at trial.  As I have said, the question of the existence
    of debt owed by the Developers was central to any entitlement by the Contractor
    to allocate the Advances.  It was also a
    precondition to any finding that the Developers had breached their trust
    obligations under s. 7 of the Act.  The
    key inquiry, therefore, was whether the Developers owed money to the Contractor
at the time of the disputed allocations
.

[29]

With respect to the precondition of an existing debt
    for any finding of a breach of trust by the Developers, s. 7(4) of the Act
    provides:

The owner is the trustee of the trust fund created
    by subsection (1), (2), or (3), and the owner shall not appropriate or convert
    any part of a fund to the owners own use or to any use inconsistent with the trust
until the contractor is paid all amounts
    related to the improvement owed to the contractor by the owner
.  [Emphasis added.]
[1]

[30]

Thus, under s. 7(4) of the Act, proof of unpaid
    amounts related to the improvement owed to the claiming contractor by the
    owner of the improvement is required to establish an owners breach of trust
    under the Act.  The parties accepted that
    without an unpaid existing debt owed by the owner to the contractor, there can
    be no breach of trust under s. 7 of the Act.

[31]

The trial judges reasons reveal that he appreciated
    the importance of determining whether a debt existed when the Advances were
    allocated and the distinction between a debt existing at that time and at the
    time of trial.  He had no hesitation in
    finding the existence of debt, commenting that there was substantial
    evidence in support of this conclusion.  In particular, he noted that the Contractor had led considerable
    evidence establishing the existence of a great number of outstanding invoices
    at the time of the allocations, accompanied by significant supporting
    documentation, to which no written

objection
had been made by the Developers.
     He also observed that, there were
    issues with the quantification of the debt but there was no evidence, expert
    or otherwise, to support the [Developers] submission that there was no debt
    whatsoever.  In the trial judges view, [I]n
    all likelihood the reason no such evidence was led  was because there was no
    such evidence to lead.

[32]

These findings were available to the trial judge on the
    evidence.  In particular, the evidence of
    three of the Developers
own
witnesses support these
    findings.  First, the evidence of Mr.
    Jacobs, the Developers comptroller at the relevant times, suggested that
    deficiencies in the Developers accounting system prevented them from
    determining which of the Contractors invoices had been paid.

[33]

Second, the trial judge found John Stokes, the Developers
    construction manager, to be a very credible and straightforward witness.  Mr. Stokes testified that he had authorized
    payment to the Contractor on various purchase orders, that these purchase
    orders should have been paid, and that at least some of the purchase orders on
    which payment was authorized were never honoured.

[34]

Finally, Bill Buchanan, the Developers manager of
    planning and development, testified that he reviewed several disputed invoices
    at his employers request and that he could not recall any occasion when he had
    advised non-payment of any of these invoices.  Yet, even at trial, some of the relevant invoices remained unpaid.

[35]

All this evidence told strongly against the Developers
    claim that the Contractor had been paid in full or indeed overpaid.

[36]

The trial judge expressly reviewed this incriminating
    evidence in his reasons.  In assessing
    whether the Developers were indebted to the Contractor at the critical times,
    the trial judge carefully scrutinized the nature, quality and extent of the
    available evidence regarding the indebtedness claim.  I therefore do not agree that the trial judge
    arbitrarily disregarded the Developers overpayment claim or that he failed to
    consider evidence relevant to the question of an outstanding debt or
    overpayment to the Contractor.

[37]

The trial judge then directed a reference to quantify
    the precise quantum of the Developers outstanding current debt under the Seven
    Contracts.  In my opinion, there can be
    no sustainable objection to the trial judges decision to proceed in this
    fashion.  As the Contractor emphasizes,
    the trial transcripts confirm that the need for a reference to ascertain the state
    of the parties accounts and the quantum of any indebtedness under the Seven
    Contracts were live issues from the opening day of trial.  Moreover, on several occasions during the
    trial, the trial judge raised the need for a reference to resolve
    quantification issues.  The Developers did
    not object to this proposal.

[38]

It was therefore clear throughout this trial that the
    precise quantum of the Developers debt was to be determined on a reference
    rather than by the trial judge.  In these
    circumstances, it was unnecessary for the trial judge to attempt to reconcile
    the total payments made by the Developers under each of the Seven Contracts
    with the Developers liability thereunder from time to time.  This was the task for the Referee, if
    necessary.

[39]

Finally, the breach of trust and allocations issues in
    this case turned on whether the Developers were indebted to the Contractor at
    the point when the Advances were provided by the Developers and allocated by the
    Contractor to its old invoices.  The amount
    of the Developers current indebtedness to the Contractor was irrelevant to
    this inquiry.

[40]

To conclude on this issue, given the manner in which
    this trial proceeded, the nature of the issues raised for determination, and
    the parties acceptance throughout of the need for a reference to determine
    quantification issues, it was unobjectionable for the trial judge to hold that
    a debt of an unspecified amount was owed by the Developers at all times
    relevant to the litigation and to order a reference to determine the precise
    amount of that debt at particular times.

(2)       Disputed
    Allocations

[41]

The Developers attack the trial judges finding that the
    Contractor was entitled to allocate the Advances to debt outside the [Seven
    Contracts] on three grounds.  They submit,
    first, that the Contractor did not plead that it was entitled to allocate the
    Advances to the Other Contracts, or that it was owed monies on the Other
    Contracts.  Next, they complain that the
    trial judges impugned finding is contrary to the evidence and the Developers legal
    right to designate the debt to which the Contractor should allocate payments.  Finally, they submit that the Contractor was
    precluded from allocating the Advances as it did because the allocations in
    question placed the Contractor in breach of its own statutory trust obligations
    under the Act.

(a)
Pleadings issue

[42]

It is beyond dispute that civil lawsuits are to be
    decided within the boundaries of the pleadings and that the parties are
    entitled to have a resolution of their differences on the basis of the issues
    joined in the pleadings:
Rodaro v. Royal
    Bank of Canada
(2002), 59 O.R. (3d) 74 (C.A.), at para. 60, citing
460635 Ontario Ltd. v. 1002953 Ontario Inc.
(1999), 127 O.A.C. 48 (C.A.), at para. 9.  See also
A-C-H International Inc.
    v. Royal Bank of Canada
(2005), 197 O.A.C. 227 (C.A.), at paras. 15-18;
TSP  INTL Ltd. v. Mills
(2006), 81 O.R.
    (3d) 266 (C.A.), at paras. 29-35
.  Were
it otherwise, a party would be
    denied the right to know the case it has to meet and the right to a fair
    opportunity to meet that case:
Rodaro
,
    at para. 61.  However, based on my review
    of the pleadings and the record in this case, I am not persuaded that this
    principle is implicated in this case.

[43]

The Contractor argues, as it did at trial, that there
    was no need to advance a specific claim concerning the Other Contracts because
    there was no debt owing on them at the time its statement of claim was
    issued.  For this reason, its pleading
    focuses on the debt owed on the Seven Contracts.  Nonetheless, the Contractor referenced the
    Other Contracts in its pleadings in order to establish the quantum of its claim
    under the Seven Contracts.

[44]

Given the focus of its debt action on the unpaid
    balances owed under the Seven Contracts, I agree with the Contractor that it
    was unnecessary to plead indebtedness under the Other Contracts.  Obviously, no recovery in respect of the
    Other Contracts was possible in the face of an acknowledgement by the
    Contractor that the invoices pertaining to the Other Contracts had been
    satisfied.  In these circumstances, proof
    of a debt owing on the Other Contracts
at
    the time that the Advances were allocated
was simply evidence relevant to
    the quantification of the Developers indebtedness under the Seven Contracts.

[45]

Furthermore, the trial judge was satisfied that, in
    accordance with the Developers express instructions, a significant portion
    of the invoices to which the Contractor directed the first of the Advances (the
    June 1999 cheque) was related to old debt.  This was an acknowledgement by the Developers that they were indebted to
    the Contractor under the Other Contracts at the time of the allocation of the
    first Advance.  In these circumstances,
    the Developers could not have been surprised by the trial judges admission of
    evidence bearing on the question of whether debt on the Other Contracts existed
    at the time of the other allocations.  It
    remained for the Contractor to establish the amount of the Developers
    remaining debt on the reference, taking account of its allocations of the
    Advances.

[46]

It is also noteworthy that paragraph 25(2) of the trial
    judgment provides that the Referee is to determine, for the invoices against
    which the Advances were allocated, the amount owing on any such invoice before
    such allocation.  The judgment also
    provides, in paragraph 25(1
)(
f), that the Developers
    debt to the Contractor is to be reduced by the credits to which the trial judge
    found the Developers to be entitled.

[47]

As acknowledged by the Contractor during oral argument
    before this court, it will therefore be open to the Developers on the reference
    to challenge the quantum of the old debt against which the Advances were
    allocated.  If there was an overpayment
    of the amounts owed by the Developers under the Other Contracts, the amount of
    the overpayment, as determined by the Referee, may also be credited against the
    Developers debt under the Seven Contracts.

(b)
Evidentiary issue

[48]

The Developers submit that the trial judges finding
    that the Contractor was entitled to allocate the Advances to old debt is not
    supported by the evidence.  They rely on
    the evidence at trial of discussions between Dennis Colautti (for the
    Contractor) and David Choo (for the Developers) of a refusal by the Developers
    to pay specific invoices rendered by the Contractor until they were corrected
    for inaccuracies.  The Developers say
    that this invoicing dispute led them to make advance payments for amounts that the
    parties accepted were outstanding on the Seven Contracts, that the Advances corresponded
    to these amounts, and that the Contractors office staff misapplied the
    Advances because they were unaware of the arrangement reached by the
    parties.  I would not accede to this
    argument.

[49]

The trial judge accepted Ms. Morands evidence of her repeated
    unsuccessful efforts to obtain allocation directions from the Developers
    concerning the six Advances at issue.  As
    I have said, she sought these directions from Chris Jacobs, then the Developers
comptroller
.  It seems most unlikely that the Developers
    comptroller would be unaware of, and fail to act on, a negotiated arrangement
    or understanding concerning advance payments, especially as it was Mr. Jacobs
    himself who prepared the cheques by which the Advances were provided.  More importantly, Dennis Colautti and David
    Choo gave directly contradictory testimony at trial about whether they had arrived
    at an arrangement or understanding concerning the services to which the
    Advances were to be allocated.  It is
    implicit in the trial judges unqualified acceptance of Ms. Morands testimony that
    he rejected Mr. Choos version of events on this issue.

[50]

It is also telling that the suggested arrangement or
    understanding is inconsistent with Mr. Jacobs instructions to Ms. Morand concerning
    the June 1999 Advance.  In large measure,
    and on Mr. Jacobs express written directions, this advance was applied to old
    debt, that is, to unpaid invoices on the Other Contracts.

[51]

Finally, the trial judge recognized that Dennis
    Colautti had conceded on cross-examination that several invoices contained
    inaccurate unit prices and that these errors required corrections.  The trial judge allowed for these outstanding
    corrections on the reference and directed that the Contractors claim was to be
    reduced accordingly.

(c)
Developers right to allocate

[52]

Nor do I agree with the Developers claim that the
    trial judges acceptance of the Contractors right to allocate the Advances is
    contrary to the Developers right, as debtors, to determine how the Advances
    were to be allocated.

[53]

On my reading of his reasons, the trial judge concluded
    that the Contractor was entitled to allocate the Advances to its old invoices
    for two reasons: (1) except with respect to the first Advance, the Developers had
    failed to exercise their right to identify the debt or services to which the Advances
    were to be applied;
and
(2) the Developers
    were in breach of their trust obligations to the Contractor under s. 7 of the
    Act.

[54]

I agree that the Developers lost their right to
    allocate the Advances by virtue of their failure to appropriate the Advances
    to specific debt or services despite repeated inquiries by the Contractor.  In my view, it is therefore unnecessary for
    the disposition of this appeal to determine whether, as a matter of law, a
    breach by the Developers of their statutory trust obligations would also result
    in the deprivation of their allocation rights.

[55]

Common law principles of debtor/creditor law hold that a
    debtor may generally appropriate a payment in the manner it pleases and the
    creditor must apply it accordingly.  In
Waisman (c.o.b. Waisman, Ross &
    Associates) v. Crown Trust Co.
, [1970] S.C.R. 553, at p. 560, the Supreme
    Court of Canada adopted the following statement of Lord Macnaghten in
Cory Brothers & Co. v. Owners of the
    Turkish Steamship Mecca
, [1897] A.C. 286, at p. 293:

When a debtor is making a payment to his creditor
    he may appropriate the money as he pleases, and the creditor must apply it
    accordingly.  If the debtor does not make
    any appropriation at the time when he makes the payment the right of
    application devolves on the creditor.

[56]

Further, a plain and irrevocable expression of
    intention is required to effect an allocation: see
Mount Royal/Walsh Inc. v. Jensen Star (The)
(1989), [1990] 1 F.C.
    199 (C.A.), at p. 213, leave to appeal denied (1989), 105 N.R. 160
n
;
Frankel
    v. The Queen
, [1984] C.T.C. 259 (F.C.).

[57]

Citing
St. Marys
    Cement Corp. v. Construc Ltd.
(1997), 32 O.R. (3d) 595 (Ont. Gen. Div.) and
Ross Gibson Industries v. Greater
    Vancouver Housing Corporation
(1985), 21 D.L.R. (4th) 481 (B.C.C.A.), the
    trial judge indicated that, the general principle is that trust monies paid on
    a particular project must be applied against the price of the goods or services
    rendered for that particular project, and the monies are not to be applied
    against the oldest outstanding accounts.

[58]

In
Ross Gibson
,
    the British Columbia Court of Appeal held that a material supplier who applied
    payments held in trust for one project to older outstanding accounts on other
    projects could not establish a breach of trust.  A key factor in
Ross Gibson
,
    however, was the fact that the material supplier had made no inquiry as to the
    intended allocation of the payments.  As
    the court emphasized, at p. 491, if a material supplier who makes no attempt
    to ascertain the source of funds were able to then establish a breach of
    trust, it would be put in a better position than the one who keeps track of
    those matters.  This, of course, clearly
    implies that a supplier who does attempt to ascertain the source of funds, but
    receives no reply, will be entitled to allocate those payments to older outstanding
    accounts.  This interpretation of
Ross Gibson
was subsequently endorsed in
J.W. Price Construction Ltd. v. Costco
    Wholesale Corp.
(2000), 72 B.C.L.R. (3d) 78 (C.A.), at para. 15.

[59]

Accordingly, the trial judge in this case correctly
    stated that the general rule regarding the allocation of trust monies imposes a
    requirement on the contractor to make appropriate inquiries as to the source of
    the funds and, if possible, allocate the payment in question to the project
    linked to those funds: see also
STO
    Industries Canada, Inc. v. L.A. Architectural Coatings Inc.
(2002), 21
    C.L.R. (3d) 281 (S.C.).

[60]

The trial judge found that the Contractor discharged
    its duty to make appropriate inquiries about the Advances.  By repeatedly inquiring as to how the Advances
    were to be allocated, the Contractor sought to link the Advances to the
    services or debt to which they related.  Yet
    the Developers failed to respond.  Importantly,
    Mr. Jacobs testified on his cross-examination that he knew by March 2000, at
    the latest, of the manner in which the Contractor had allocated the Advances 
    information that he conveyed to Mr. Choo.  But neither individual made any complaint to the Contractor.

[61]

Against this backdrop, the trial judge concluded that the
    Contractors efforts to obtain allocation instructions reflected a reasonable
    course of action in all the circumstances.  He accepted that, absent instructions from the Developers, guesswork by the
    Contractor as to which invoiced services or debt were linked to the Advances
    would create accounting chaos.  I
    agree.

[62]

As I have said, the trial judge found that prior to
    mid-June 1999, the Developers generally allocated payments to the Contractor by
    specifying the invoices to which each payment related.  This developed practice for allocating payments
    to the Contractor is confirmed by the Developers allocation instructions on the
    first Advance.

[63]

However, this pattern of invoice identification was
    broken on delivery of the remaining Advances.  The cheques comprising the six Advances delivered after June 1999
    contained only brief and, in some instances, cryptic references to some of the
    Seven Contracts.  The Contractor
    performed many services under the Seven Contracts and delivered multiple
    invoices relating to them.  Thus, a mere
    reference on a cheque counterfoil to one of the Seven Contracts did not assist
    in identifying the actual debt or services to which the Advance was intended to
    relate and was regarded by the trial judge as insufficient to constitute an
    allocation to specific debt or services.  This factual finding, which is supported by a plain reading of the counterfoils,
    attracts deference from this court.  In
    this controlling respect, therefore, the Developers failed to attribute the
    Advances to specific debt or services.

[64]

In these circumstances, having fulfilled its obligation
    to make reasonable inquiries as to the source and intended allocations of the
    Advances, the Contractor had the right under long-established principles of
    debtor/creditor law to appropriate the Advances itself.  This principle was recognized more than a
    century ago by the Supreme Court of Canada in
The

Agricultural Insurance
    Company v. Sargent
(1896), 26 S.C.R. 29, at p. 36.  See also
The
    Royal Bank of Canada v. Slack
, [1958] O.R. 262 (C.A.).

[65]

I see nothing that precludes the application of this
    general principle in the particular circumstances of this case.  On the credibility-based findings of the
    trial judge, this is not a case where the parties agreed to contrary or even
    particular allocations for the Advances.  Nor did the conduct of the Developers evince an intention that the
    Advances be allocated to specific debt or services.  On the contrary, the Developers break with
    their previous practice of linking payments to specific invoices and their persistent
    silence in the face of repeated requests from the Contractor for allocation
    instructions militate strongly against any suggestion that the circumstances
    surrounding the Advances constituted an appropriation of the six Advances by the
    Developers.  The Developers continued
    silence, even after they knew of the Contractors allocations, bolsters this
    conclusion.  It follows that the Developers
    could not seek to defend the Contractors debt action on the Seven Contracts on
    the basis that they had already paid the debt owed and the Advances were
    misallocated by the Contractor to old debt.

(d)
Contractors alleged
    breach of trust

[66]

But that is not the end of the matter.  The Developers challenge the Contractors
    ability to allocate the Advances to old debt on the ground that, under s. 8
    of the Act, the Advances constituted a statutory trust fund in the Contractors
    hands for the benefit of unpaid subcontractors and others who had performed
    work on the Projects.  By allocating the Advances
    to old invoices rather than to debt under the Seven Contracts, the Developers
    say that the Contractor breached its own statutory trust obligations.

[67]

I conclude that, as between the Developers and the
    Contractor, this claim is irrelevant to the question of the Contractors right
    to allocate the Advances as it did.

[68]

Section 8 of the Act states:

8.
(1)   All amounts,

(
a
)   owing to a
    contractor or subcontractor, whether or not due or payable; or

(b)
received
by a
    contractor or subcontractor,

on
account of the contract
    or subcontract price of an improvement constitute a trust fund for the benefit
    of the subcontractors and other persons who have supplied services or materials
    to the improvement who are owed amounts by the contractor or subcontractor.

(2)  The
    contractor or subcontractor is the trustee of the trust fund created by
    subsection (1) and the contractor or subcontractor shall not appropriate or
    convert any part of the fund to the contractors or subcontractors own use or
    to any use inconsistent with the trust until all subcontractors and other
    persons who supply services or materials to the improvement are paid all
    amounts related to the improvement owed to them by the contractor or
    subcontractor.

[69]

Thus, under s. 8(1), all amounts received by a
    contractor on account of the contract  price of an improvement are impressed
    with a statutory trust for the benefit of unpaid subcontractors and other
    persons who have supplied services or materials to an improvement.  By virtue of s. 8(2), a contractor is the trustee
    of the trust fund and is precluded from using any part of the fund for its own
    purposes or for any purposes inconsistent with the trust until all the
    beneficiaries of the trust have been paid: see
Rudco Insulation Ltd. v. Toronto Sanitary Inc.
(1998), 42 O.R. (3d)
    292 (C.A.), at p. 295.

[70]

The Developers submit that the cheques constituting the
    Advances were amounts received by the Contractor on account of the Seven
    Contracts, that the Contractor had unpaid subcontractors at the time of the
    allocations of the Advances and, accordingly, that the Contractor could not
    apply the Advances to the Other Contracts without breaching its own s. 8 trust
    obligations.

[71]

Even assuming that the Advances were received by the
    Contractor on account of the Seven Contracts and that the Contractor, in
    fact, had been sued by an unpaid subcontractor for money owing on various
    projects, I nevertheless conclude that the operation of s. 8 does not undercut the
    trial judges finding that, as against the Developers, the Contractor was
    entitled to allocate the Advances as it did.

[72]

The Developers cited no authority for the proposition
    that the owner of an improvement is entitled to defend a debt action brought by
    a contractor on the basis of the contractors alleged failure to fulfill its
    own trust obligations to subcontractors.  In my view, this would be contrary to the purpose of s. 8 of the
    Act.  As this court explained in
Rudco
, at p. 297, s. 8(1) and s. 14(1)
    of the Act create a financial preference for one class of creditor
not enjoyed by other creditors
of the
    same debtor (emphasis added).  The
    protected creditors are down the contractual chain on construction projects.  It is those creditors who have standing to complain
    of
a
s. 8 breach.  In fact, in
Rudco
at p. 298,
    this court emphasized that, because the legislation creates a preference and a
    security for certain creditors that did not otherwise exist at common law, it
    ought to be given a strict interpretation in determining whether a particular
    creditor is a person to whom the benefit [under s. 8(1)] is given.

[73]

Simply put, standing to complain of
a
s. 8 breach of trust is limited to those who stand in direct privity with the
    contractor and who are owed amounts by the contractor:
1150402 Ontario Inc. v. Delfino
(2003), 62 O.R. (3d) 768 (S.C.), at
    para. 53.  The protected class of
    creditors are those down the chain from the trustee of the s. 8(1) trust
    fund.  The Developers, as owners of the
    Projects, do not come within that class.

[74]

I therefore conclude that any potential breach by the
    Contractor of its s. 8 trust obligations has no effect on its right, as against
    the Developers, to allocate the Advances to old debt owed for its services on
    the Projects.

(e)       Limitations issue

[75]

The Developers advanced an ancillary argument,
    suggesting that the Contractor allocated the Advances to debt that it could not
    have pursued due to expiry of the applicable limitation period.  By allocating the Advances to this
    statute-barred debt, the Developers argue, the Contractor effectively avoided
    the operation of the limitation period.

[76]

This argument can be disposed of summarily.  It is well-settled that a limitation period
    bars the remedy, not the right.  Accordingly, if a debtor makes a payment without appropriating it to any
    particular debt, the creditor may appropriate it to a statute-barred debt: see
    Graeme Mew,
The Law of Limitations
(Toronto: Butterworths, 2004), at p. 170.

(3)       Developers
    Breach of Trust

[77]

The evidence at trial established that the Developers
    had received in excess of $11.6 million in mortgage financing for the Projects
    from two institutional lenders.   These funds, which included loans on some of
    the Seven Contracts, were eventually deposited by the Developers into a general
    account from which payments were made on numerous projects and general
    operating expenses.

[78]

Both at trial and before this court, the Developers
    acknowledged that these funds constituted trust funds in their hands under s. 7(1)
    of the Act for the benefit of unpaid contractors.  Section 7(1) of the Act provides:

All amounts received by an owner, other than the
    Crown or a municipality, that are to be used in the financing of the
    improvement, including any amount that is to be used in the payment of the
    purchase price of the land and the payment of prior encumbrances, constitute,
    subject to the payment of the purchase price of the land and prior
    encumbrances, a trust fund for the benefit of the contractor.

[79]

It was the Contractors position at trial that, as long
    as the Developers were indebted to it for services performed on the Projects,
    the Developers were obliged to account for their s. 7 trust funds, that this
    accounting never took place and, consequently, that the Developers had breached
    their trust obligations under s. 7 of the Act.  The Developers defended this claim on various grounds including, in
    particular, on the basis that they were not indebted to the Contractor and, in
    the absence of a debt, no breach of trust arose.

[80]

The trial judge disagreed.  On the authority of
Arborform Countertops Inc. v. Stellato
(1996), 29 O.R. (3d) 129
    (Gen. Div.), he concluded that as long as there were monies outstanding to the
    Contractor, the Developers had breached their s. 7 trust obligations by failing
    to implement a proper system  to receive, monitor and disburse the trust
    funds.  In my view, on the trial judges
    factual findings, this conclusion is unassailable.

[81]

In order to establish a breach of trust under s. 7 of
    the Act, the Contractor was required to demonstrate that the Developers had
    received funds that were to be used in the financing of the Projects (s. 7(1)),
    that the Contractor had supplied materials or services related to the
    improvement of the Projects (ss. 7(2) to (4)), and that the Contractor remained
    unpaid for at least some of those materials or services (s. 7(4)).  On proof of these prerequisites, it fell to
    the Developers to demonstrate that they had complied with their trust
    obligations under the Act.

[82]

As set out above, the Developers received significant
    financing funds in relation to the Projects.  Further, there is no dispute that the Contractor supplied services on
    the Projects.  The only s. 7 prerequisite
    in issue, therefore, was whether the Contractor remained unpaid for any of
    those services.  The trial judge held
    that there was some amount of debt owed to the Contractor at all times
    relevant to the litigation.  For the
    reasons already given, I have concluded that this key finding was open to the
    trial judge on the evidence.

[83]

In these circumstances, the Developers were obliged to
    demonstrate that they had met their s. 7 trust obligations.  They failed to do so.  The trial judge found that the Developers
    failed to produce a detailed accounting or banking records with respect to the
    bank accounts that they maintained for the Projects.  The Developers also failed to maintain
    records of funds paid out of the Projects operating accounts, to contractors
    or others.  Further, based on Mr. Jacobs
    evidence, the frailties of their accounting system precluded the Developers
    from identifying which of the Contractors invoices had been paid.

[84]

In contrast, the trial judge found that there were a
    great number of invoices to the Developers shown as outstanding on the
    Contractors accounting system.  Although
    the Developers complain of the sufficiency of the accounting documentation
    produced by the Contractor, the Contractor tendered copious volumes of invoices
    and supporting materials at trial.  The Developers
    acknowledged at trial that the Contractors invoices on the Seven Contracts
    were tendered and received.  The Developers
    made no contemporaneous written objection to the invoices.  Moreover, on the accepted evidence of John
    Stokes, there were at least some approved purchase orders for the Contractors
    services that were not honoured.

[85]

On these facts, a finding that the Developers had
    breached their trust obligations to the Contractor was inevitable.  As the trial judge aptly said, citing
St. Marys Cement Corp.
,

at p. 610, a trustee who deposits
    trust funds into a general business bank account and
intermingles
them with other funds from other sources does so at [its] peril.  I agree.

[86]

Finally, I again underscore that it is unnecessary to
    determine in this case whether a breach by the Developers of their s. 7 trust
    obligations allows the Contractor to allocate the Advances to its unpaid
    invoices under the Other Contracts.

[87]

For the reasons given, I would therefore dismiss the
    appeal.

B.        Cross-appeal

[88]

The Contractor cross-appeals from the trial judges
    disallowance of its claims for recovery on two categories of invoices.  It also complains of the trial judges
    failure to rule on its claim for equitable relief arising from the Developers
    breach of trust.  These issues require
    only brief comment.

(1)

Disallowance of Basement Subexcavation
    Invoices

[89]

At trial, the parties disagreed as to whether basement
    subexcavation work admittedly performed by the Contractor on units relating to
    the Basement Contract was extra to or included in the agreed pricing terms of
    that contract.  There are five invoices
    at issue, totalling $93,899.92, which the Contractor says pertain to work
    performed between October 1999 and March 2000.

[90]

The trial judge ruled that the basement subexcavation
    work was not extra to the Basement Contract but, rather, part of its agreed
    terms, and denied recovery by the Contractor for these invoices.  This ruling was based on the trial judges
    conclusion that correspondence between the parties in July 1999 evidenced an
    express agreement that the Contractors finishing work on the existing Basement
    Contract would not constitute an extra for which the Contractor would be
    entitled to additional payment.

[91]

The Contractor submits that this finding is tainted by
    palpable and overriding error because it is inconsistent with and fails to take
    account of the trial judges earlier ruling that the Contractor was entitled to
    receive payment on all invoices for services that were referable to approved purchase
    orders.  I agree.

[92]

The pertinent facts are as follows.  After an invoicing dispute in the summer of
    1999, the parties implemented a purchase order system, whereby the Developers
    agreed to honour invoices related to work performed by the Contractor after
    July 1999 that was supported by a purchase order issued by David Choo or John
    Stokes.  The trial judge accepted the
    evidence of John Stokes that, under this arrangement, purchase orders were only
    issued for extra work and, once issued, should have been paid.  Based primarily on this evidence, the trial
    judge held that, where there are invoices that have a purchase order number
    that have not been paid, they should have been.  The trial judge directed deductions for invoices
    to which Mr. Stokes had made changes, where the work was not covered by a
    purchase order.

[93]

The Contractor
    argues that the five invoices at issue are all supported by purchase orders for
    extra work and, hence, that recovery on these invoices should have been
    permitted.  Before this court, the Developers
    do not dispute that the invoices are supported by approved purchase orders for
    post-July 1999 work.  However, they counter
    that four of the five invoices pointed to by the Contractor either
do
not relate to basement subexcavation work at all, or that
    they pertain to work undertaken on units other than those applicable to the Basement
    Contract.  The Developers also say that some
    of the invoices require corrections for admitted inaccuracies.

[94]

In his evaluation of the Contractors claim for payment
    of the basement sub-excavation invoices, the trial judge overlooked his prior
    finding that invoices associated with approved purchase orders should have been
    paid.  This was an error.

[95]

Moreover, the correspondence relied on by the trial
    judge as evidencing an agreement by the parties that basement subexcavation
    work would not be treated as work extra to the Basement Contract is
    ambiguous.  It contains no express
    reference to basement subexcavation work on existing or future units under the
    Basement Contract or to work on those units supported by approved purchase
    orders.

[96]

That said, with one exception, it is not possible for
    this court to determine whether the challenged invoices involve basement
    subexcavation work on units referable to the Basement Contract.  The exception concerns invoice number 510267,
    in the amount of $16,708.24, which I understand the Developers to have
    acknowledged is for basement subexcavation work in respect of units covered by the
    Basement Contract.

[97]

In these circumstances, I conclude that the Contractor
    is entitled to recover from the Developers on those invoices for basement
    subexcavation work performed after July 1999, relating to the Basement Contract
    and supported by approved purchase orders.  It will be for the Referee to determine which of the five disputed
    invoices fall within this category and the quantum of the debt owed, taking
    account of the Developers concession on invoice number 510267.  I would add that, to the extent that any of
    the invoices contain admitted inaccuracies, the trial judge held that these
    should be corrected on the reference.

(2)

Disallowance of Invoices for Post-April
    4, 2000 Work

[98]

In April 2000, as a result of ongoing disputes between
    the parties about payment of the Contractors invoices, the parties agreed on
    the manner of payment for work to be undertaken by the Contractor after April
    4, 2000.  In his reasons, the trial judge
    indicated that this agreement extended to any work that was to be undertaken
    after April 4, 2000.  He said:

In a nutshell,
for
    any work
that was to be undertaken from that point forward, the value of
    the work was to be estimated, a corresponding prepayment was to be made into
    the trust account of the plaintiffs then lawyer Paul Niebergall, the work
    would be certified by the engineer, and payment made in accordance with that
    certification.  [Emphasis added.]

[99]

Based on this characterization of what the parties term
    the Niebergall Agreement, the trial judge disallowed any recovery by the
    Contractor on invoices for work performed after April 4, 2000
that were
not subject to this trust account payment
    procedure.

[100]

The Contractor argues that the trial judge erred by
    misinterpreting the scope of the Niebergall Agreement and that, contrary to the
    trial judges interpretation, the Niebergall Agreement provides that only some
    of the works listed in it were to be subject to the trust account payment
    procedure.  On this basis, the Contractor
    submits that payment for certain basement finishing work on ongoing projects
    and other post-April 4, 2000 work not mentioned in the Niebergall Agreement
    should not have been disallowed by the trial judge.

[101]

I disagree.  When
    questioned on this issue at trial, Dennis Colautti was unable to identify any
    specific work that was done, or any outstanding invoices for such work, that were
    not included in the Niebergall Agreement.  Nor did the Contractor point to any evidence of such work in its
    submissions before this court.  In these
    circumstances, even if the trial judge erred in his interpretation of the scope
    of the work caught by the trust account payment procedure under the Niebergall
    Agreement, this error is of no moment.

(3)       Claim
    for Equitable Relief

[102]

In its factum, the Contractor argued that the trial
    judge erred by failing to address its claim for equitable relief arising from the
    Developers breach of trust under s. 7 of the Act.  During oral argument, the Contractor
    acknowledged that its request for an equitable remedy was not pressed at
    trial.  Nonetheless, it sought to invoke
    the courts equitable jurisdiction to permit it to claim compound interest on
    the amounts found by the Referee to be outstanding and due to the Contractor as
    a result of the Developers breach of trust.

[103]

I would reject this claim.  As the Contractor concedes, it has no
    contractual entitlement to compound interest.  It failed to plead equitable relief in its statement of claim or to seek
    it at trial.  Further, it did not address
    a claim for compound interest in its factum on the cross-appeal.  In my view, in these circumstances, there is
    no foundation for the equitable relief sought for the first time during oral
    argument of the cross-appeal.

VI.      Disposition

[104]

For the reasons given, I would dismiss the appeal.  I would allow the cross-appeal in part, in
    accordance with these reasons.  I would
    amend paragraph 7 of the trial judgment to add, at the end of the first
    sentence and after the words shall be paid, the following: including those
    invoices relating to basement subexcavation work on units in the Central Park
    Phase III Basement Contract that are supported by a purchase order number and
    that are allowed by the Referee.  I
    would also amend paragraph 10 of the trial judgment by deleting the first
    sentence of that paragraph and also deleting the phrase without subexcavation
    as it appears in the second sentence of paragraph 10.  If any further amendments to the trial
    judgment are required to give effect to these reasons, the parties may contact
    the Registrar of this court to set a timeline for the delivery of brief further
    submissions on this issue.

[105]

The
    Contractor has been successful on the appeal and on the cross-appeal in
    part.  I would therefore allow the
    Contractor costs of the appeal, costs of the motion for leave to cross-appeal
    and some costs of the cross-appeal.  I
    would fix those costs, on the partial indemnity scale, in the total amount of
    $54,000, inclusive of disbursements and all applicable taxes.

RELEASED:   STG                                   E.A. Cronk J.A.

May -9 2011                                             I
    agree S.T. Goudge J.A.

I
    agree G.J. Epstein J.A.

Appendix A

Construction Lien Act
, R.S.O. 1990, c. C.30

PART II

TRUST PROVISIONS

Owners trust

amounts
received for
    financing a trust

7.
(1)
All
amounts received by an owner, other than the
    Crown or a municipality, that are to be used in the financing of the
    improvement, including any amount that is to be used in the payment of the
    purchase price of the land and the payment of prior encumbrances, constitute,
    subject to the payment of the purchase price of the land and prior
    encumbrances, a trust fund for the benefit of the contractor.

Amounts certified as
    payable

(2)
Where
    amounts become payable under a contract to a contractor by the owner on a
    certificate of a payment certifier, an amount that is equal to an amount so
    certified that is in the owners hands or received by the owner at any time
    thereafter constitutes a trust fund for the benefit of the contractor.

Where substantial
    performance certified

(3)
Where
    the substantial performance of a contract has been certified, or has been
    declared by the court, an amount that is equal to the unpaid price of the
    substantially performed portion of the contract that is in the owners hands or
    is received by the owner at any time thereafter constitutes a trust fund for
    the benefit of the contractor.

Obligations as
    trustee

(4)
The
    owner is the trustee of the trust fund created by subsection (1), (2) or (3),
    and the owner shall not appropriate or convert any part of a fund to the
    owners own use or to any use inconsistent with the trust until the contractor
    is paid all amounts related to the improvement owed to the contractor by the
    owner.





[1]
The full
    text of s. 7 of the Act is set out in Appendix A to these reasons.


